Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24,25,28,29,32,33,36,37,40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al (U.S.Pub. # 2015/0281964) in view of Versteeg et al (U.S. Pub. # 2017/0195415).
         Regarding claims 21,29,37,  Seo et al disclose a method comprising: receiving, at an embedded subscriber identification module (eSIM) system (para. 0224 discloses eUICC interpreted as eSIM), a first request for a first profile comprising one or more first profile attributes from a subscription management application program (SMA) interface associated with an end-point (para. 0225-0227); comparing, with the eSIM system, the one or more first profile attributes with a plurality of available profiles in a profile lookup 
          Regarding claims 24,32,40, Versteeg et al disclose determining, with the eSIM system, that the first selected profile is already stored on the end-point; and sending a signal from the eSIM system to the SMM to activate the first selected profile on the end-point (para. 0065).  
       Regarding claims 25,33, Seo and Versteeg et al do not specifically disclose receiving, at the eSIM system, a second request for a second profile comprising one or more second profile attributes from the SMA interface associated with the end-point; comparing, with the eSIM system, the one or more second profile attributes to the plurality of available profiles in the profile lookup table; selecting, with the eSIM system from the profile lookup table, a second selected profile comprising at least the one or more second profile attributes; and sending the second selected profile from the eSIM system to the SMM associated with the end-point. However, it would have been obvious to one skilled in the art to perform the similar process as in claim 21 when the second request is received.  
           Regarding claims 28,36,  Versteeg et al do not specifically disclose determining, with the eSIM system, that the second selected profile is already stored on the end-point; and sending a signal from the eSIM system to a subscription manager module (SMM) to activate the second selected profile on the end-point. However, it would have been obvious to one skilled in the art to perform the similar procedure as disclosed in claim 22.
                                                          Allowable Subject Matter
Claims 22-23,26-27,30-31,34-35,38-39  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416